 In theMatterof THE GOODYEAR AIRCRAFT CORPORATIONandINTER-NATIONAL AssoCIATIONOF "MACHINISTSCase No. 8-C-1597.-Decided July 21, 1941,Mr. Russell PackardandMr. William 0. Murdock,for the Board.Mr. Walter DeBruin,of Akron, Ohio, for the respondent.Mr. D. C. Brown,of Akron, Ohio,' andMr. Carl Huhndor f f,ofWashington, D. C., for the I. A. M.Mr. Glenn L. Moller,of 'counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly, filed on December 9, 1943, by International-Association ofMachinists, herein called the I. A. M., the NationalLabor' Relations Board, herein called the Board, by the RegionalDirector for the Eighth Region (Cleveland, Ohio), issued its complaintdatedMarch 8, 1944, against The Goodyear Aircraft Corporation,herein called the respondent, alleging that the respondent had engagedin and was engaging in, unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) 'and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and notice of hearing thereon wereduly served upon the respondent and the I. A. M.On March 18, 1944, the respondent filed an answer admitting theallegations of the complaint as to the nature of its business, but deny-ing that it had engaged in, any unfair labor practice. In its answerthe respondent admitted that it had discharged Eileen Blackburn andLillian Blubaugh, employees named in the complaint, and assertedthat they were discharged because of frequent violations, after duewarning, of a company rule forbidding the distribution of "literature,pamphlets or printed matter" on company, property.Pursuant to notice, a hearing was held on March 20 and 21, 1944, atAkron, Ohio, before J. J. Fitzpatrick, the Trial Examiner duly desig-nated by the Chief Trial, Examiner.The Board and the respondent57 N. L.R. B., No. 91.502i THE GOODYEAR AIRCRAFT CORPORATION503were represented by counsel ; the I. A. M., by its representative.Allparties participated in the hearing and were granted full opportunityto be heard, to examine and cross-examine witnesses, -and to introduceevidence bearing upon the issues.During the course of the hearing,the Trial Examiner made various rulings on motions and' 'on objec-tions to the admission of evidence.The Board has reviewed theserulings and finds that no prejudicial error was committed.The'ru1-ings are hereby affiriped. .At the conclusion of the hearing, a motionby counsel for the Board to conform the pleadings to the proof withrespect to formal matters was granted without objection. -On April 15, 1944, the Trial Examiner issued his IntermediateReport, copies of which were served upon the respondent and theI.A. Al., finding that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and' (7) of the Act.The Trial' Examiner found that although Blackburn and Blubaughwe're discharged for repeated violations of the respondent's so-called"no-distribution" rule, the respondent had applied the rule to Black-burn and Blubaugh in a discriminatory manner, and that the purpose-of the discharges was to discourage membership in the I. A. M. ' TheTrial Examiner recommended that'the respondent cease and desistfrom the aforesaid unfair labor practices, and,inter alia,offer rein-statement and pay back pay to the discharged employees.The respondent filed exceptions to the Intermediate Report, to-gether with a supporting brief.On June 13,' 1944, the respondentand the I. A. M. participated through counsel in oral argument beforethe Board in Washington, D. C.The Board has considered the briefand exceptions filed by- the respondent, and finds that the exceptionshave merit.Upon the entire record in the case, the Board makes the `following :FINDINGS OF FACT '1.THE BUSINESSOF THE RESPONDENTThe respondent, a Delaware corporation with its principal placeof business at Akron, Ohio, is engaged in the manufacture, sale, anddistribution of aircraft and aircraft parts.During the calendar year1943, the respondent purchased duralumin steel tubing and rubberfabric valued in excess of $5,000,000, of which a substantial amountwas delivered to'the respondent's plant at Akron, Ohio, from pointsoutside the State of Ohio.During the same period the respondentcompleted products valued in excess of $10,000,000, of which a sub-stantial pbrtion'was sold and delivered from the Akron plant to pointsoutside the State of Ohio.. 504 "DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATION INVOLVEDInternationalAssociation of Machinists is a labor'organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the respondent.III.THE ALLEGED UNFAIR LABOR PRACTICES1.Chronology of eventsThe respondent, a. "subsidiary of The Goodyear Tire and Rubber'Company, began business in 1941.Shortly thereafter, United Auto-mobile, Aircraft & Agricultural Implement Workers of America, -C.I.0., herein called the C. I. 0., commenced organizational. activities,at the plant and, in January 1942, established itself as the exclusivebargaining representative of the respondent's employees, obtaining at.that time a 1-year collective bargaining contract.Successive annualcontracts have been executed by the parties since that time, so that,at all times since January 1942, the C. I. O. has acted as the ex-,elusive bargaining representative of the, respondent's employees.InOctober 1943, the I. A. M. began organizational activities at the,,re=`spondent's plant, and during the month of November became increas-ingly active in-its efforts to win the support of the respondent's em-ployees.On the night of Wednesday, December 1, 1943, Eileen Black-burn and Lillian Blubaugh, members of the I. A. M., during the half-hour period preceding the commencement of their shift, passed out ata clock-card rack in the plant, I. A. M. authorization cards to,all em-ployees who would, accept 'them.' -The following night they stoodat a clock-card rack adjoining the department in which ,'one of them,worked and again distributed I. A. M. cards.2 - Onthis occasion AlvaL. Jarvis, the shift superintendent, told them,that they were violatingcompany-rules, and' ordered them to cease distributing cards.Black-burn protested that the C. I. O. had been permitted to distribute cardsand that, therefore, she and Blubaugh had an equal right to engagein such activity., She also insisted that, independently of the re-spondent's indulgence with respect to the C. I, 0., they had a legalright to distribute cards.Jarvis indicated that he would discuss thematter with the respondent's plant superintendent.The two em-ployees ceased their distribution activities and went to 'their jobs.,The following night, December 3, Blackburn and Blubaugh stationedthemselves next to the clock-card racks adjoining one of the' depart-,1On this occasion the two employees distributed more than 100 cards.2 The clock-card racks referred to ' are located In aisles separatingithe various productiondepartments.Most of the production departments are not partitioned and are separatedfrom other departments only by the aisles and by railings,'benches, and other partialbarriers,rather than by wall partitions. THE 'GOODYEARAIRCRAFT CORPORATION.505rnents and again distributed I. A. M. cards. Jarvis ordered them tocease.They again insisted that they had a right to engage. in suchactivity and stated that they did not intend to cease; whereupon Jarvissent them home.The following day, Blackburn called at the plantupon L. E. Miller, the plant superintendent, who reiterated the po-sition previously taken by Jarvis.At the request of Blackburn, twoL A. M. committeemen, Foltz and Tudor, were called- and participatedin, the discussion which ensued.Blackburn again insisted that shehad a legal right to distribute union cards.Miller then stated that hewould discuss the matter with Nelson Ball, the assistant personnelmanager, who was out of town and not expected to return until thefollowing week.Saturday was Blackburn's night off.On Sunday,Blackburn and Blubaugh again distributed cards in the plant, thistime unmolested.3On Monday night they again passed out cards atthe clock-card racks 'and were again sent home.The following day,Tuesday, December 7, the two I. A. M. committeemen met with the-respondent's representative to discuss the matter.In the course ofthe discussion, Ball stated that he could not permit the two employeesto continue their distribution activities because such'conduct violatedcompany rules and because the C. I. O. was demanding the same privi-lege.Tudor and, Foltz stated that they saw his "point of view"; theyagreed to present the matter to the International officer, and to talkto the two employees.Thereafter, on the same day, Foltz -advised'Miller that the I. A. M. committeemen had talked to the Internationalcfficer and to Blackburn and Blubaugh; that the International officerhad indicated that the International could not and would not attemptto control the distribution activities of the two employees. ' In talking-toMiller, Foltz also admitted -that he was unable to control them 4The same night, Tuesday, the two employees'resumed their distribu-tion activities at the plant and they were again sent home.The fol-lowing night, Wednesday, December 8, upon their return to the plant,they were discharged.On the next day, December 9, 1943, the I. A. M.filed the charge which gives rise to this proceeding.2.The alleged discriminatory application of the no-distribution ruleThe respondent has hadin effect, sinceit commenced operations,,certain rulesof conduct which have long been in force at the plants ofits parent company.One of theserules, as setforth above, forbidsBSunday night was Jarvis'night off.The findings above with respect to the conversations between management and unionrepresentatives on December 7 are based upon'the testimony of Miller and Ball, whomwe credit.Foltz,when questioned'about these statements,did not deny them ; he admittedsome and, as to others,stated that be did not remember.'Tudor did not appear as awitness. 506DECISIONS OF NATIONAL LABOR RELATIONS-BOARD"distributing or 'circulating literature, petitions, written or printedmatter," while another forbids "soliciting or collecting contributions."The respondent .urges. that it has at no time enforced the rule againstsolicitation,' insofar as union activity is concerned, but insists that ithas made a reasonable effort to enforce the rule against distribution ofliterature.5So far as appears, the respondent adopted its no-distribu-tion rule in an, "effort to keep the premises free of advertising materialand political literature which might litter the premises of any companyduring the periods of election of public officials or balloting upon con-troversial issues."The I. A. M. contends, and the Trial Examinerfound, that the respondent had not 'enforced its rule against distribu-tion of literature in instances involving distribution of C. I. 0. litera-ture,'-and that the enforcement of the rule against Blackburn andBlubaugh,.involving, as it did, distribution of authorization cards onbehalf of the I. A. M., was therefore discriminatory and hence a viola-tion of the Act.The Trial Examiner's finding that the respondent had permitted theC. I. 0. to distribute its authorization cards and other printed matterrests upon testimony of several Board witnesses, including Blackburn,an erstwhile C. 1. 0. member and one of the dischargees, that they hadopenly, during their free time, and covertly, on company time, solicitedmembers for the C. I. 0. in various locations in the plant, and that,in the course of such solicitation, they had distributed authorizationcards; upon the fact that pursuant to permission obtained from therespondent as the result of collective bargaining, the C. 1. 0. had placedits newspaper in boxes or racks in the plant, which the respondent hadprovided for the distribution of its own regular publication to 'em-ployees; and upon the fact that sample ballots for C. 1. 0. elections andcards dealing with a proposal for vacation pay were distributed by theC. I. 0. in the plant without interference from the respondent .6The Trial Examiner concluded that, having permitted the use bythe C.J. 0. of authorization and membership cards in the course-ofsolicitingmembership in that labor organization, the respondentcould not, without discriminating, forbid the kind of-conduct hereengaged in by Blackburn and Blubaugh., We do not, agree. -Therecord reveals that as long as the I. A. M. used the same organizational"tactics as have been used by the C. I. 0., the resliondent'did not inter-'The respondent's contriict with the C.IO. contains the following clause :, `Neitherparty willpermit solicitationof employeesfor any purpose on Company time in a mannerwhichinterferes with production.a-The Trial Examiner also foundthatthe respondent did,not enforce,its no-distributionrule insofar as it applied to solicitation or advertising in connection with various patrioticand charitable causes, and with respect to social affairs directly or indirectly sponsored bymanagement.We donot, consider significant the respondent's indulgence in this regardin view of our finding hereinafter that the respondent did not discriminate with respect tothe enforcement of its no-distribution rule as betweenthe C.I.O. and the I. A. M. THE -GOODYEAR AIRCRAFTCORPORATION507fere-in any way.7Not until the activities of Blackburn and Blubaughstances of solicitationof membership in the I. A. M. and entered thefield of indiscriminate and wholesale distribution of authorizationcards,did the respondent object.,There is undenied testimony, whichwe credit, that, on a number of prior occasions, the C. -I. 0. had re-quested permission ,to distribute literature and that the respondenthad uniformly, denied such requests. It is significant that whenBlackburn and Blubaugh, undertook to pass out cards at the clockracks to anyone who would accept them, the C. I. 0. promptly com--municated with the respondent and demanded the same privilege.If,'previously, the C. I. 0. had been permitted to engage in such activ-ity, obviously it would have had no occasion to seek permission fromthe respondent to continue.Moreover, the respondent again denied,the request of the C. I. 0.Similarly, in our opinion, the fact that the respondent permittedthe C. I. 0., the exclusive bargaining representative of its employees,the distribute ballots in the plant and to use company facilities for thedistribution of the C. I., 0. newspaper does not establish that the re-spondent, in discharging Blackburn and Blubaugh, discriminated asbetween the C. I. 0. and the I. A. M. in respect to the precise activitiesin which the two employees had engaged 8We find that the respondent did not adopte its no-distribution rulefor the purpose of discouraging-union organization or for any other°Blackburn, when questionedconcerning her previous organizational activity on behalfof theIA. M., testifiedas follows :Q.Was that [December 1] the firstnight on which you had passed these cards out atthe clock racks?A.At the clock racks ; yes.Q. So your activity up until thattime in regard to solicitation of members for theI.A.M. had not been at the clock racks, but within the department?A. It bad beenin the cafeteria.Itmay have been in isolated Instances at the clockracks.Q. Yes; but younever started your broad program of broadcasting these cards at theclockracks until December 1? Isn't that right?A. That is right.8In the conference between Assistant Personnel Manager Ball and thetwo I. A. M.committeemen,Ball stated,as he testified : "I pointed out to the two gentlemen that it wasdefinitely a violation of rules, and it was something we had to put a stop to.We couldnot continue it.That, as far as the girls being sent home and losing a day of work, Iindicated to them thatI thoughtwe could probably arrange that matter to everybody'ssatisfaction,providing this particular offense was discontinued.I pointed out to themthe dangerthatlay in a continuation of this thing, inasmuch as the contracted (sic)union,that is, the regular bargaining agency, insisted,rightfully,that they be given thesame permission;and noted to these gentlementhat by doing thatwe were developinga situationthere thatmight lead to grave consequences,and jeopardizing the productionof that particular plant.Since the production of the plant Is related to combat aircraftfor the united States Navy, we naturally were extremely anxious that there be no kind oflabor disturbance,particularly inter-union jurisdictionalfights "We donot agree withthe TrialExaminer's inference drawn from Ball's statementthatthe respondent therebyindicated a purpose to favorthe C.I.0. and to prejudice the I.A. M. In their union rivalryfor the support of the respondent's employees.I- 508DECISIONS OF NATIONALLABOR RELATIONS BOARDobjective proscribed by the Act, and that the respondent, in discharg-ingBlackburn^and Blubaugh, after repeated warnings to desist fromthe conduct in which they engaged, did not enforce such rule in adiscriminatory manner within the meaning of the Act.We concludethat, unless the rule against distribution of literature wasperse. anunreasonable restraint upon the exercise of the rights, guaranteed bythe Act, the respondent has not violated the Act as alleged in thecomplaint.i3.The, validity of the no-distribution ruleAs stated above, the respondent advances as justification for itsn_adistribution rule its desire to' maintain plant cleanliness.We ac-cordingly see no objection to such rule.An employer has a legitimateinterest in keeping his plant clean and, as we have held, in the absenceof exceptional circumstances, to protect such interest he may prohibitthe distribution of literature within his plant, where production isbeing carried on, at all times.9We are not convinced that, under thecircumstances disclosed here, the protection of the respondent's interestin maintaining, plant cleanliness is outweighed by the interest of itsemployees in engaging in the type of activity banned by the respond-ent'as a tactic in union organization.We are of the opinion and findthat the respondent's rule against distribution of literature, as inter-preted and applied'by the respondent, is not an unreasonable impedi-ment to self-organization and that the respondent was justified indemanding that,its employees respect the rule, and in dischargingBlackburn and Blubaugh for,violation thereof.Since we find that the respondent has not discriminated with respectto the hire and tenure of employment of Blackburn and Blubaugh, weshall order that the complaint be dismissed.1.11.InternationalAssociation ofMachinists, affiliatedwith theAmerican Federation of Labor, is a labor organization,' within themeaning of Section 2 (5) of the Act.-2.The operations of the respondent, The Goodyear Aircraft' Cor-poration, Akron, Ohio, occur in commerce, within the meaning ofSection 2 (6) and (7) of the Act.3.The respondent has not engaged, in unfair labor practices,within the meaning of Section 8 (1) and (3) of the Act.CONCLUSIONS OF LAWQ,9Matterof Tabun-Picker&Co., 50 N.L. R. B. 928;'Matter of North' American £viation,'Inc.,56 N. L. R. B. 959.'1 THE GOODYEAR AIRCRAFT CORPORATION'509ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct,, the National Labor Relations Board hereby orders that the com-'plaint against The Goodyear Aircraft Corporation, be, and it, herebyis, dismissed.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.0